Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10, 12, 13, and 15-22 are currently pending and are subject to species election.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 
	


	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

The chemical compounds of DNAse variants are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure due to the diverse amino acid substitutions and positions for the substitutions and (2) the alternatives do not all belong to a recognized class of chemical compounds.  


	
	In Claim 1, Applicants must elect 2 or more positions for substitution in DNAse having SEQ ID NO: 1. It will be understood that whichever substitutions are chosen, however many substitutions chosen, the substitutions will be found within the same DNAse protein.
	In Claim 1, Applicants must elect between SEQ ID NO: 1 or 28, that is, the substitutions should be within one or the other sequence.
	The elections made in Claim 1 will be carried through Claims 2-10, 12, 13, and 15-22.
	NOTE that if, for example, Applicants elect T1I and S13Y in Claim 1, then:
		T1I + S13Y will be examined in Claim 1 and 2.
	However, if T1I/L/V is free of the prior art, then about 14 lines of substitutions in Claim 2 that comprise substitutions at T1I/L/V will be considered free of the prior art, for example. The same can be said for S13Y, that is, if S13Y is free of the prior art, then variants in Claim 2 comprising S13Y will be considered to be free of the prior art. 
	****Claim 20 will be searched with regard to SEQ ID NO: 1, if Applicants elect SEQ ID NO: 1 in Claim 1. Otherwise, Claim 20 will be withdrawn, unless Applicants can demonstrate how one would search SEQ ID NO: 1 for the substitutions and then compare the database sequence to that of SEQ ID NO: 2, for example. If Applicants can make such a rational, then Applicants should choose one of a) through x) of Claim 20.

	In Claim 15, Applicants must elect one further substitution from the list of DNAse substitutions listed therein.
	For example, Applicants may elect G4N or S9K/Q/V/L/F/P/R.
	
	In Claim 22, Applicants must elect one of the parent DNAse Bacillus species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656